     Case 2:19-cv-02071-KJM-CKD Document 19 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES BARKSDALE,                                  No. 2:19-cv-02071-KJM-CKD
12                        Plaintiff,
13            v.                                          ORDER
14    JUAN,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 15, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff

25   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current

26   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

27   the party is fully effective.

28   ////
                                                          1
     Case 2:19-cv-02071-KJM-CKD Document 19 Filed 12/16/20 Page 2 of 2


 1          The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed October 15, 2020, are adopted in full; and
 9          2. This action is dismissed without prejudice.
10   DATED: December 15, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
